ALD-041                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-2769
                                       ___________

                             IN RE: DELBERT MCGEE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-18-cv-00500)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 14, 2019
               Before: MCKEE, SHWARTZ, and PHIPPS, Circuit Judges

                             (Opinion filed: January 7, 2020)

                                        OPINION *
                                        _________
PER CURIAM

       Pro se petitioner Delbert McGee, a federal prisoner, seeks a writ of mandamus to

compel the District Court to consider and rule on his habeas petition filed pursuant to

28 U.S.C. § 2241. McGee filed his § 2241 petition in March 2018, as an inmate of the

United States Prison at Lewisburg, Pennsylvania. 1 The habeas petition relates to his



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  McGee is currently incarcerated at the United States Prison at Pollock, Louisiana.
conviction in the United States District Court for the Central District of Illinois as a felon

in possession of a firearm. McGee claims that he should not have been sentenced as an

offender under the Armed Career Criminal Act. In August 2018, the District Court

directed the Government to respond, which it did, and McGee filed a reply in September

2018. In January 2019, McGee filed a notice of his change of address and requested a

status update on his case. At the time he filed this mandamus petition, no action had been

taken on his § 2241 habeas petition. Since then, on November 1, 2019, a Magistrate

Judge entered a Report and Recommendation in McGee’s habeas case, with a notice of

the period for filing objections.

       A writ of mandamus may be warranted where a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction.” See Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Because McGee’s habeas case is now moving forward, we find no reason

to grant the “drastic remedy” of mandamus relief. See In re Diet Drugs Prods. Liab.

Litig., 418 F.3d 372, 378 (3d Cir. 2005). Although the matter remains pending, we are

confident that the District Court will rule on McGee’s § 2241 petition within a reasonable

time after it receives and considers any timely objections.

       Accordingly, we will deny McGee’s mandamus petition.




                                              2